PER CURIAM: *
Katharina Guenter Reimer petitions this court to review the decision of the Board of Immigration Appeals (BIA) denying her motion to reconsider its dismissal of her appeal from the denial of her application for cancellation of removal. Reimer argues that the BIA erred in dismissing her appeal because her due process rights were violated at the removal hearing when the Immigration Judge switched the removal country from Canada to Mexico without giving her an opportunity to present evidence as to the removal country, interjected into the hearing his viewpoints about the separation anxiety that children of parents subject to removal experience but dismissed the testimony of Reimer’s expert, and denied her unopposed motions for continuances so that she could have her child evaluated.
Because Reimer did not file a petition for review from the BIA’s order dismissing her appeal, this court lacks jurisdiction to review the arguments she makes relative to that dismissal. See Stone v. I.N.S., 514 *287U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir.2006). Further, while this court has jurisdiction to review the BIA’s denial of Reimer’s motion to reconsider its dismissal on “constitutional claims or questions of law raised upon a petition for review,” see 8 U.S.C. § 1252(a)(2)(D), she has failed to show that the BIA’s denial of that motion was an abuse of discretion. See Chambers v. Mukasey, 520 F.3d 445, 448 (5th Cir.2008). Reimer’s petition for review is, therefore, DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.